*153The opinion of the court was delivered, October 9th 1871, by
Williams, J.
This case was well decided by the court below in favor of the defendant on the authority of Goepp v. Borough of (Bethlehem, 4 Casey 249. The question in that case was, whether, under the taxing power given by the Act of the 3d of April 1851, Pamph. L. 322, moneys, stocks and bonds are taxable for borough purposes; and it was held that the words “ all property,” in the sentence giving the power of taxation, refer solely to such an estate or interest as one may have in lands or goods subject to manual occupation, and consequently that moneys, &c., are not taxable. The very question presented by the record in this case was, therefore, decided in that, though it is true that the liability of stocks to taxation for borough purposes was not specially discussed by the judge who delivered the opinion. But the judgment entered in the ease shows that stocks were regarded by the court as equally exempt from taxation as moneys or bonds. We need not repeat the argument in support of the construction given to the words “ all property ” as found in the act. It is sufficient to say that it must have expressed the legislative intention, and the will of the people, or the act as thus interpreted, would not have remained unchanged for so long á period. The construction given to it has become fixed and settled, and it is now too late to attempt to change it.
Judgment affirmed.